Case 8:18-cr-00299-VMC-AAS Document 112 Filed 09/01/21 Page 1 of 6 PageID 686




                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                             TAMPA DIVISION

   UNITED STATES OF AMERICA

   v.                                 Case No.: 8:18-cr-299-VMC-AAS

   CHRISTIAN RODRIGUEZ-SANCHEZ

   ____________________________/

                                   ORDER

         This cause comes before the Court pursuant to Defendant

   Christian Rodriguez-Sanchez’s pro se Motion for Compassionate

   Release (Doc. # 108), filed on August 2, 2021. The United

   States responded on August 17, 2021. (Doc. # 111). For the

   reasons set forth below, the Motion is denied.

    I.   Background

         In December 2018, the Court sentenced Rodriguez-Sanchez

   to 102 months’ imprisonment for conspiracy to possess with

   intent to distribute five kilograms or more of cocaine while

   on board a vessel subject to the jurisdiction of the United

   States. (Doc. # 86 at 1-2).        Rodriguez-Sanchez is 29 years

   old and is projected to be released from FCI Allenwood Medium

   in September 2025. 1




   1 This information was obtained using the Bureau of Prisons’
   online inmate locator. See https://www.bop.gov/inmateloc/.


                                     1
Case 8:18-cr-00299-VMC-AAS Document 112 Filed 09/01/21 Page 2 of 6 PageID 687




         In the Motion, Rodriguez-Sanchez seeks compassionate

   release from prison under 18 U.S.C. § 3582(c)(1)(A)(i), as

   amended   by   the   First   Step   Act,   because    of   his   medical

   conditions, which include tuberculosis, hypertension, asthma,

   and “neutrophils.” (Doc. # 108 at 2). Prior to filing the

   instant   Motion,    Rodriguez-Sanchez     made   a   request    to   the

   Bureau of Prisons (“BOP”) for compassionate release, which

   the warden denied on June 7, 2021. (Doc. # 111-4).          The United

   States has responded (Doc. # 111), and the Motion is now ripe

   for review.

   II.   Discussion

         The United States argues that Rodriguez-Sanchez has not

   identified “extraordinary and compelling reasons” that would

   justify granting the instant Motion, even assuming that he

   has exhausted his administrative remedies. (Doc. # 111 at 6).

   The Court agrees.

         A term of imprisonment may be modified only in limited

   circumstances. 18 U.S.C. § 3582(c). In the Motion, Rodriguez-

   Sanchez argues that his sentence may be reduced under Section

   3582(c)(1)(A)(i), which states:

         the court, upon motion of the Director of the Bureau
         of Prisons [(BOP)], or upon motion of the defendant
         after the defendant has fully exhausted all
         administrative rights to appeal a failure of the
         Bureau of Prisons to bring a motion on the


                                       2
Case 8:18-cr-00299-VMC-AAS Document 112 Filed 09/01/21 Page 3 of 6 PageID 688




         defendant’s behalf or the lapse of 30 days from the
         receipt of such a request by the warden of the
         defendant’s facility, whichever is earlier, may
         reduce the term of imprisonment . . . after
         considering the factors set forth in section
         3553(a) to the extent they are applicable, if it
         finds that [ ] extraordinary and compelling reasons
         warrant such a reduction . . . and that such a
         reduction is consistent with the applicable policy
         statements issued by the Sentencing Commission.

   18 U.S.C. § 3582(c)(1)(A)(i). “The First Step Act of 2018

   expands the criteria for compassionate release and gives

   defendants the opportunity to appeal the [BOP’s] denial of

   compassionate release.”      United States v. Estrada Elias, No.

   6:06-096-DCR, 2019 WL 2193856, at *2 (E.D. Ky. May 21, 2019)

   (citation     omitted).   “However,    it   does      not    alter   the

   requirement that prisoners must first exhaust administrative

   remedies before seeking judicial relief.” Id.

         Even assuming that Rodriguez-Sanchez has exhausted his

   administrative remedies, the Motion is denied because he has

   not demonstrated that his circumstances are extraordinary and

   compelling.    The   Sentencing   Commission    has    set   forth   the

   following exhaustive qualifying “extraordinary and compelling

   reasons” for compassionate release: (1) terminal illness; (2)

   a serious medical condition that substantially diminishes the

   ability of the defendant to provide self-care in prison; or

   (3) the death of the caregiver of the defendant’s minor



                                     3
Case 8:18-cr-00299-VMC-AAS Document 112 Filed 09/01/21 Page 4 of 6 PageID 689




   children. USSG § 1B1.13, comment. (n.1); see also United

   States v. Bryant, 996 F.3d 1243, 1248 (11th Cir. 2021) (“In

   short, 1B1.13 is an applicable policy statement for all

   Section 3582(c)(1)(A) motions, and Application Note 1(D) does

   not grant discretion to courts to develop ‘other reasons’

   that might justify a reduction in a defendant’s sentence.”).

   Rodriguez-Sanchez        bears     the    burden   of     establishing      that

   compassionate release is warranted. See United States v.

   Heromin, No. 8:11-cr-550-VMC-SPF, 2019 WL 2411311, at *2

   (M.D.     Fla.   June    7,    2019)   (“Heromin       bears   the   burden   of

   establishing that compassionate release is warranted.”).

           Here, Rodriguez-Sanchez cites to a number of underlying

   medical       conditions,      which   include     a    latent   tuberculosis

   infection (“LTBI”), hypertension, asthma, and “neutrophils.”

   (Doc.     #   108   at   2).    However,     Rodriguez-Sanchez        has     not

   demonstrated that these conditions are serious such that they

   substantially diminish his ability to provide self-care in

   prison. See USSG § 1B1.13, comment. (n.1); see also United

   States v. Auguste, No. 1:00-cr-00485-UU-4, 2020 WL 7635930,

   at *1-2 (S.D. Fla. Aug. 17, 2020) (denying an inmate’s pro se

   motion for compassionate release who suffered from obesity

   and   a    latent   tuberculosis         infection);      United     States   v.

   Rodriguez-Orejuela, 457 F. Supp. 3d 1275, 1282-83 (S.D. Fla.


                                            4
Case 8:18-cr-00299-VMC-AAS Document 112 Filed 09/01/21 Page 5 of 6 PageID 690




   2020)    (denying      a    defendant’s    request   for   compassionate

   release who was diagnosed with cancer, hypertension, chronic

   anxiety and depression, hyperlipemia, hyperplasia, and gout,

   among other things).

         While the Government admits that Rodriguez-Sanchez has

   been diagnosed with LTBI, his medical records indicate that

   Rodriguez-Sanchez has reported that he feels “fantastic” and

   is not reporting any problems or symptoms. (Doc. # 111 at 9;

   Doc. # 111-6). Indeed, the medical records indicate that

   Rodriguez-Sanchez was a “no-show” to multiple appointments

   for LTBI treatment in recent months. (Id.). United States v.

   Bethel, No. 3:08-CR-118, 2020 WL 7321372, at *3 (E.D. Tenn.

   Dec. 11, 2020) (denying compassionate release to inmate with

   LTBI where recent imaging had shown inmate’s lungs to be clear

   and     inmate   had       refused    treatment).    Rodriguez-Sanchez’s

   medical records indicate that his medical conditions are

   being managed. (Doc. # 111-6) (filed under seal). What’s more,

   Rodriguez-Sanchez’s medical records indicate that he is fully

   vaccinated against COVID-19. See (Doc. # 111-6 at 158) (filed

   under seal).

         Finally, the 18 U.S.C. § 3553(a) factors do not support

   compassionate       release.         Section   3553(a)     requires   the

   imposition of a sentence that protects the public and reflects


                                          5
Case 8:18-cr-00299-VMC-AAS Document 112 Filed 09/01/21 Page 6 of 6 PageID 691




   the seriousness of his crime. The nature and circumstances of

   this case involved the smuggling of over five kilograms of

   cocaine into the United States. (Doc. # 86). Rodriguez-

   Sanchez   has   completed   just   over   a   third   of   his   imposed

   sentence, and the Court finds that the need for deterrence

   weighs against release at this time. (Doc. # 111 at 2, 13-

   14).

          Accordingly, it is

          ORDERED, ADJUDGED, and DECREED:

          Defendant Christian Rodriguez-Sanchez’s pro se Motion

   for Compassionate Release (Doc. # 108) is DENIED.

          DONE and ORDERED in Chambers, in Tampa, Florida, this

   31st day of August, 2021.




                                      6
